                                                                                                                              Case 2:21-cv-00279-KJD-EJY Document 9 Filed 03/26/21 Page 1 of 2




                                                                                                                     1   Kristina N. Holmstrom
                                                                                                                         Nevada Bar No. 010086
                                                                                                                     2   Ann-Martha Andrews
                                                                                                                         Nevada Bar No. 007585
                                                                                                                     3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                         3800 Howard Hughes Parkway
                                                                                                                     4   Suite 1500
                                                                                                                         Las Vegas, NV 89169
                                                                                                                     5   Telephone: 602.778.3700
                                                                                                                         Fax: 602.778.3750
                                                                                                                     6   ann.andrews@ogletree.com
                                                                                                                         kristina.holmstrom@ogletree.com
                                                                                                                     7
                                                                                                                       Attorneys for Defendant Life Insurance
                                                                                                                     8 Company of North America

                                                                                                                     9                          UNITED STATES DISTRICT COURT
                                                                                                                    10                           FOR THE DISTRICT OF NEVADA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                    11   ELIZABETH SHAW,                                    Case No.: 2:21-cv-00279-JKD-EJY
                                                                                                                    12                         Plaintiff,
                                                                                                                                                                            STIPULATION TO EXTEND DATE
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                    13           vs.                                        TO ANSWER COMPLAINT
                                                                                                                    14
                                                                                          Telephone: 702.369.6800




                                                                                                                         LIFE INSURANCE COMPANY OF
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                         NORTH AMERICA,
                                                                                                                    15
                                                                                                                                               Defendant.
                                                                                                                    16

                                                                                                                    17

                                                                                                                    18           Defendant Life Insurance Company of North America and Plaintiff Elizabeth
                                                                                                                    19   Shaw hereby stipulate that defendant may have through and including April 16, 2021
                                                                                                                    20   to answer plaintiff’s Complaint.
                                                                                                                    21           Good cause exists for this extension as counsel for defendant received the
                                                                                                                    22   Complaint on March 23, 2021 and needs time to obtain and review the administrative
                                                                                                                    23   record as well as prepare a responsive pleading.
                                                                                                                    24           The parties certify that this stipulation was done in good faith and not for the
                                                                                                                    25   purposes of delay.
                                                                                                                    26   //
                                                                                                                    27   //
                                                                                                                    28
                                                                                                 Case 2:21-cv-00279-KJD-EJY Document 9 Filed 03/26/21 Page 2 of 2




                                                                                           1        DATED this 26th day of March 2021.
                                                                                           2
                                                                                               HAL TAYLOR ATTORNEY AT              OGLETREE, DEAKINS, NASH,
                                                                                           3
                                                                                               LAW                                 SMOAK & STEWART, P.C.
                                                                                           4

                                                                                           5   By: /s/ Hal Taylor                  By: /s/ Kristina N. Holmstrom
                                                                                           6       Hal Taylor                          Kristina N. Holmstrom
                                                                                                   Nevada Bar No. 4399                 Nevada Bar No. 010086
                                                                                           7       2551 West Lakeridge Shores          Ann-Martha Andrews
                                                                                                   Reno, NV 89519                      Nevada Bar No. 007585
                                                                                           8
                                                                                                   Telephone: 775.825.2223             3800 Howard Hughes Parkway
                                                                                           9       haltaylorlawyer@gbis.com            Suite 1500
                                                                                                                                       Las Vegas, NV 89169
                                                                                          10       Attorney for Elizabeth Shaw         Telephone: 602.778.3700
                                                                                                                                       Fax: 602.778.3750
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                                                      kristina.holmstrom@ogletree.com
                                                                                          12                                           ann.andrews@ogletree.com
                                                                                          13
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                         Attorneys for Defendant Life
                                                                                          14                                             Insurance Company of North America
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15

                                                                                          16
                                                                                               IT IS SO ORDERED.
                                                                                          17                           UNITED STATES MAGISTRATE JUDGE
                                                                                          18                                      March 26, 2021
                                                                                                                       DATED:
                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                   2
